Name: Commission Regulation (EEC) No 1373/85 of 24 May 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 139/44 Official Journal of the European Communities 27. 5. 85 COMMISSION REGULATION (EEC) No 1373/85 of 24 May 1985 fixing the amount of the subsidy on oil seeds Whereas, for the period 15 to 21 May 1985, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1121 /85 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 683/85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1297/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (J), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 1121 /85 f7), as last amended by Regulation (EEC) No 1340/85 (8) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza, rape and sunflower seed and in the absence of the amount of the monthly increase for September and October 1985 for colza and rape seed, the amount of the subsidy in the case of advance fixing for July, August, September and October 1985 for colza and rape seed and August and September 1985 for sunflower seed has been obtai ­ nable only provisionally on the basis of the target price and the monthly increase proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1 985/86 marketing year is known ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. The amount of the subsidy in the case of advance fixing for July, August, September and October 1985 for colza and rape seed and August and September 1985 for sunflower seed will , however, be confirmed or replaced as from 27 May 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for September and October 1985 for colza and rape seed. (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 75, 16. 3 . 1985, p. 7. (3) OJ No L 132, 21 . 5. 1983, p. 33. Article 2 This Regulation shall enter into force on 27 May 1985. (4) OJ No L 137, 27. 5. 1985, p . 1 . 0 OJ No L 167, 25. 7. 1972, p . 9. f) OJ No L 143, 30 . 5 . 1984, p . 4. O OJ No L 118 , 1 . 5 . 1985, p . 32. (8) OJ No L 134, 23 . 5 . 1985, p . 28 . O OJ No L 266, 28 . 9 . 1983, p. 1 . 27. 5. 85 Official Journal of the European Communities No L 139/45 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1985. For the Commission Frans ANDRIESSEN Vice-President No L 139/46 Official Journal of the European Communities 27. 5. 85 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 10,747 10,747 4,091 (') 8,773 (  ) 9,610 (') 11,016 c) 2. Final aids \ I Seeds harvested and processed in : l  Federal Republic of Germany (DM) 28,39 . 28,39 12,61 (') 23,69 (') 25,66 (') 29,63 (')  Netherlands (Fl) 32,00 32,00 14,17 (') 26,64 (') 28,86 (') 33,26 (')  BLEU (Bfrs/Lfrs) 498,79 498,79 189,87 (') 405,73 (') 444,59 (') 499,45 ( ¢)  France (FF) 64,17 64,17 23,65 (') 55,94 (') 61,85 (') 71,84 (  )  Denmark (Dkr) 90,44 90,44 34,43 (  ) 73,82 (') 80,87 (') 91,96 (&gt;)  Ireland ( £ Irl) 8,061 8,061 3,062 (  ) 6,508 (') 7,137 (') 8,037 (')  United Kingdom ( £) 7,492 7,492 3,391 (') 6,191 (  ) 6,702 (') 7,313 (')  Italy (Lit) 13 191 13 187 5 584 (') 12 300 (') 13 546 (  ) 15 332 ( »)  Greece (Dr) 503,43 503,43 408,98 (  ) 889,25 (') 974,99 (') 1 119,09 (  ) (') On the basis of the Commission s proposal concerning the indicative price and subject to confirmation by the Council's decision. ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 17,706 17,840 18,242 13,41 4 (') 13,41 4 (') 2. Final aids \ l Seeds harvested and processed in : l  Federal Republic of Germany (DM) 45,23 45,54 46,51 35,29 (') 35,29 (')  Netherlands (Fl) 50,97 51,32 52,37 39,71 (') 39,71 ( ¢)  BLEU (Bfrs/Lfrs) 821,77 827,99 846,64 620,85 (') 620,85 ( »)  France (FF) 111,13 112,08 114,28 87,37 ( ¢) 87,37 (')  Denmark (Dkr) 149,00 150,12 153,51 112,88 (  ) 112,88 (  )  Ireland ( £ Irl) 13,281 13,382 13,677 9,976 (') 9,976 (')  United Kingdom ( £) 11,871 11,951 12,191 9,210 (') 9,210 (')  Italy (Lit) 22 966 23 160 23 427 19 042 (') 19 042 ( »)  Greece (Dr) 1 092,66 1 106,33 1 147,37 1 362,56 (  ) 1 362,56 ( ») V) On the basis of the Commission s proposal concerning the indicative price and subject to confirmation by the Council s decision. ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Currentmonth 1st month 2nd month 3rd month 4th month 5th month DM 2,241130 2,234900 2,228970 2,223060 2,223060 2,206070 Fl 2,531360 2,527800 2,524030 2,519800 2,519800 2,507030 Bfrs/Lfrs 45,103500 45,112300 45,123400 45,134100 45,134100 45,167400 FF 6,838610 6,844540 6,851550 6,858460 6,858460 6,882070 Dkr 8,060550 8,061660 8,064740 8,069280 8,069280 8,074980 £ Irl 0,716247 0,718359 0,720254 0,722027 0,722027 0,727491 £ 0,576024 0,577952 0,579653 0,581336 0,581336 0,585519 Lit 1 432,28 1 436,82 1 441,33 1 446,28 1 446,28 1 462,94 Dr 98,880800 98,854300 98,837200 98,820300 98,820300 98,814100